Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 1 of 29




                    EXHIBIT A
    Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 2 of 29

                                                                                                        US010346764B2

(12) United     States Patent
     Bergdale et al.
                                                                              (10) Patent No.: US 10 , 346 , 764 B2
                                                                              (45) Date of Patent :                              Jul. 9 , 2019
(54 ) METHOD AND SYSTEM FOR                                              (58 ) Field of Classification Search
      DISTRIBUTING ELECTRONIC TICKETS                                          None
        WITH VISUAL DISPLAY FOR                                                See application file for complete search history.
        VERIFICATION
                                                                         (56 )                           References Cited
(71 ) Applicant: Bytemark , Inc., New York , NY (US)                                            U . S . PATENT DOCUMENTS
( 72 ) Inventors : Micah Bergdale, New York , NY (US );                             4, 193 , 114 A         3 /1980 Benini
                   Matthew Grasser, New York , NY                                   5 , 253 , 166 A       10 / 1993 Dettelbach
                    (US ); Nicholas Ihm , New York , NY                                                      (Continued )
                    (US ); Samuel Krueckeberg, New York ,
                   NY (US); Gregory Valyer , Park Ridge ,                                   FOREIGN PATENT DOCUMENTS
                    IL (US )
                                                                         EP                           1439495 A17 /2004
( 73 ) Assignee : BYTEMARK , INC ., New York , NY                       GB                            2390211    12 /2003
                    (US )                                                                                   (Continued )
( * ) Notice: Subject to any disclaimer, the term of this                                         OTHER PUBLICATIONS
                   patent is extended or adjusted under 35
                   U .S . C . 154 (b ) by 518 days.                      S . K . Chang, G . Polese , R . Thomas and S . Das, “ A visual language
                                                                         for authorization modeling," Proceedings . 1997 IEEE Symposium
( 21 ) Appl. No.: 14 /823 ,157                                           on Visual Languages (Cat. No. 97TB100180 ), Isle of Capri, Italy ,
                                                                         1997 , pp . 110 - 118 . doi: 10 .1109 /VL . 1997 .626565 (Visual Lan
(22 ) Filed :       Aug. 11, 2015                                        guage ). *
                                                                                                 (Continued )
(65 )                Prior Publication Data
        US 2015 /0347931 A1 Dec. 3 , 2015                                Primary Examiner — Chikaodinaka Ojiaku
                                                                         (74 ) Attorney, Agent, or Firm — Jennifer Meredith ;
                                                                         Meredith Attorneys, PLLC
             Related U .S . Application Data                             (57 )
(63 ) Continuation of application No. 13 / 901,243 , filed on                                   ABSTRACT
      May 23 , 2013 , now Pat . No. 9,239, 993 , and a                    This invention discloses a novel system and method for
                                                                         distributing electronic ticketing such that the ticket is veri
                       ( Continued )                                     fied at the entrance to venues by means of an animation or
(51) Int . Cl.                                                           other human perceptible verifying visual object that is
     G06Q 10 /02                ( 2012 . 01)                             selected by the venue for the specific event. This removes
                                                                         the need to use a bar- code scanner on an LCD display of a
        G06Q 30 / 02            ( 2012 .01)                              cell phone or other device and speeds up the rate at which
                     (Continued )                                        human ticket takers can verify ticket holders . The system
(52) U .S. CI.                                                           also can permit ticket purchase verification in the absence of
     CPC ........ G06Q 10 /02 (2013 .01); G06Q 20 /0457                  a network connection during verification .
                     (2013 .01); G06Q 20 / 10 (2013 .01 ); G06Q
                20 /3274 (2013 .01); G06Q 30 /0255 (2013 .01)                        28 Claims, 16 Drawing Sheets

                                                      Receive Scaoned Data of Visual
                                                      Validating Object from Merchant
                                                                Point of Sale


                                                       Deicominc Chaonel Narpe froni
                                                              Received Data


                                                        Transmit through Derennined
                                                           Channel Visual Object
                                                         Representing Transaction
                                                               Confirmation


                                                       Transmit through Determined
                                                        Channel Command to Delete
                                                          Visual Validating Object
     Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 3 of 29


                                                                   US 10 ,Page
                                                                          346,2764 B2

                 Related U . S . Application Data                                       7 ,493 ,261 B2 * 2 /2009 Chen .............                  .. GO6Q 10 /02
                                                                                                                                                               705/5
          continuation of application No. 13 /475 ,881, filed on                        7 ,520 ,427    B2        4 /2009    Boyd
          May 18 , 2012 , now Pat. No. 8 , 494 , 967, which is a                        7 ,529,934     B2        5 /2009    Fujisawa
          continuation -in -part of application No. 13 /110 ,709,                       7 ,555, 284    B2        6 /2009    Yan
          filed on May 18 , 2011 , now abandoned , which is a                           7 , 567,910    B2        7 /2009    Hasegawa
                                                                                        7 ,587 ,502    B2        9 /2009    Crawford
          continuation -in -part of application No. 13 /046 ,413 ,                      7 ,617 , 975   B2       11/ 2009    Wada
          filed on Mar. 11 , 2011 , now Pat. No . 10 ,089,606 .                         7 ,711 ,586    B2        5 / 2010   Aggarwal
                                                                                        7 ,933, 589    B1        4 / 2011   Mamdani
                                                                                        7 ,967 ,211    B2        6 /2011    Challa
(51) Int. CI.                                                                           8 ,010 , 128   B2        8 / 2011   Silverbrook
          G060 20/ 10                     (2012 . 01)                                   8 ,016 ,187    B2        9 /2011    Frantz
          G060 20 /04                     ( 2012 . 01)                                  8 ,019 ,365 B2           9 /2011 Fisher
                                                                                        8 , 370 , 180 B2         2 /2013 Scott
          G06Q 20 /32                     ( 2012 . 01)                                  8 ,379, 874    B1        2 / 2013   Simon
                                                                                        8 ,457, 354    B1        6 / 2013   Kolar
( 56 )                         References Cited                                         8 ,473, 342    B1        6 / 2013   Roberts
                                                                                        8 , 583,511    B2       11 / 2013   Hendrickson
                        U .S . PATENT DOCUMENTS                                         8 ,584 ,224 B1 * 11/ 2013 Pei ........................ H04L 9 /3213
                                                                                                                                                           713 / 168
         5 , 465,084 A        11/ 1995 Cottrell                                         8 ,788 ,836 B1 7 /2014               Hernacki
         5 ,559 , 961 A        9 / 1996 Blonder                                         8 ,912 ,879 B2 12 / 2014             Fyke
         5 ,590, 038 A   12 / 1996 Pitroda                                              8 ,935 ,802 B1 * 1/2015             Mattsson             G06F 21/6245
         5 ,621, 797 A    4 / 1997 Rosen                                                                                                               726 / 26
         5 ,686 ,987 A * 11/ 1997 Hewitt . . . .. . . . .. . . GOIN 21/ 8803            9 ,152, 900 B1 * 10 /2015           Santiago ........... G06K 15 /4095
                                                                   356 / 237 . 1        9 ,292,731 B2 * 3 / 2016 Carrizo .............. G06K 9 /00167
                                                                                                            *




         5 ,777,305 A     7 / 1998 Smith                                                9 , 478 ,086 B1 * 10 / 2016 Berge
                                                                                                            *

                                                                                                                                         . H04L 63 / 0815
         5 ,789, 732 A    8 / 1998 McMahon                                              9 ,911, 123 B2 * 3 /2018 Van Os
                                                                                                            *

                                                                                                                                               G06Q 20 /40
         5 ,797 ,330 A    8 / 1998 Li                                                 10 ,055 ,634 B2 * 8 /2018 Han
                                                                                                            *

                                                                                                                                           G06K 9 /00033
         5 , 907,830 A    5 / 1999 Engel                                               10 , 102 ,403 B1 * 10 /2018 Akens ..................... GO6F 21/ 31
         5 ,918 , 909 A   7 / 1999 Fiala                                            2001/ 0005840 A16 / 2001 Verkama
         6 ,023,679 A *        2 /2000 Acebo ................... G06Q 10 /02        2001/0014870 A1 * 8 /2001 Saito ................. G06Q 20 / 204
                                                                          705 / 5                                                                        705 / 14 . 26
         6 ,023,688 A          2/ 2000 Ramachandran                                 2001/ 0016825      A1 8 / 2001 Pugliese
         6 ,085 ,976 A         7 / 2000 Sehr                                        2001/0037174       AL 11/2001 Dickerson
         6 , 175 ,922 B1 *     1 / 2001 Wang                     GO6Q 20 /02        2001/0044324       A1 11/2001 Carayiannis
                                                                                    2001/0051787       Al 12/2001 Haller
                                                                    380 /255        2001/0052545       A1 12 /2001 Serebrennikov
         6 ,251,017 B1         6 / 2001 Leason                                      2001/0054111       AL 12/2001 Lee
         6 ,315 , 195 B1      11/2001 Ramachandran                                  2002 /0010603      AL  1/2002 Doi
         6 ,373,587 B1         4 / 2002 Sansone                                     2002/0016929 A1* 2/2002 Harashima ..... ... GO6F 21/6218
         6 ,393 , 305 B1       5 / 2002 Ulvinen                                                                                                              726 / 28
         6 ,454 , 174 B1       9 /2002 Sansone                                      2002/0023027 A1              2/2002 Simonds
         6 ,473 ,739 B1       10 / 2002 Showghi                                     2002 /0040308 Al             4 /2002 Hasegawa
         6 ,484 , 182 B1      11/ 2002 Dunphy                                       2002/0040346 A1              4 / 2002 Kwan
         6 ,493, 110 B1       12 / 2002 Roberts                                     2002/0060246 AL              5 /2002 Gobburu
         6 ,496 , 809 B1      12 / 2002 Nakfoor                                     2002/0065713 Al              5 /2002 Awada
         6 ,685,093 B2         2 / 2004 Challa                                      2002/ 0065783 Al             5 /2002 Na
         6 ,775 ,539 B2 * 8 /2004 Deshpande                      G06Q 30 /02        2002 /0081590 A1 *           6 /2002 Penn                          CO7K 14/ 47
                                                                    455 /414 .4                                                                           435 /6 . 16
         6 , 961, 858 B2      11 / 2005 Fransdonk                                   2002 /0090930 A1             7 / 2002 Fujiwara
         6 ,997 ,384 B2        2 / 2006 Hara                                        2002 /0094090 A1             7 /2002 Iino
         7 ,017 , 806 B2 *     3/ 2006 Peterson ... ..... ...... . G06Q 10 /02      2002/0126780 A1              9 /2002 Oshima
                                                                      235/ 384      2002/0138346 Al              9 / 2002 Kodaka
         7 ,020 ,635 B2        3 / 2006 Hamilton                                    2002 /0145505 AL            10 /2002 Sata
         7 ,024 ,807    B2     4 /2006    Street                                    2002 /0184539 A1            12/2002 Fukuda
         7 ,044 , 362   B2     5 /2006    Yu                                        2002/0196274 Al             12 / 2002 Comfort
         7 ,080 ,049    B2     7 / 2006   Truitt                                    2003/0036929 A1 * 2 /2003 Vaughan                                  G06Q 10 /02
         7 ,090, 128    B2     8 /2006    Farley                                                                                                            705/ 5
         7 ,093, 130    B1 8 / 2006       Kobayashi                                 2003/ 0066883      A1        4 /2003    Yu
         7 , 103, 572   B1 9 / 2006       Kawaguchi                                 2003/ 0069763      A1        4 /2003    Gathman
         7 , 107, 462   B2 9 / 2006       Fransdonk                                 2003/0069827       A1        4 / 2003   Gathman
         7 , 134, 087   B2 * 11/ 2006     Bushold                GO6Q 20 /20        2003/0093695       AL         5 /2003   Dutta
                                                                    715 /764        2003 /0105641      A1        6 /2003    Lewis
         7 , 150, 045 B2 12 /2006 Koelle                                            2003 /0105954 A1 * 6 /2003 Immonen                                 G06Q 20 / 04
         7 , 158,939 B2 * 1/2007 Goldstein .............. G06Q 10 /02                                                                                      713/ 156
                                                                   705/5            2003/0105969 AL              6 /2003 Matsui
         7 ,174,462 B2 2 /2007 Pering                                               2003/0154169 Al              8 /2003 Yanai
         7 , 191, 221 B2 * 3/ 2007 Schatz ..................· H04L 51/30            2003 /0163787 Al             8 /2003 Hay
                                                                      709 /206
         7 , 263, 506 B28 / 2007 Lee                                                2003/0172037 AL              9 /2003 Jung
         7, 289, 959 B2 * 10 /2007 Praca ...                   G06K9/ 00154         2003/0194704 A1* 10 /2003 Penn                    ... ..... ..    C12Q 1/6876
                                                                   382/ 115                                                                               435 /6 . 11
         7 ,315 , 944 B2        1/ 2008 Dutta                                       2003/0200184 Al             10 /2003 Dominguez
         7 ,386 ,517 B1 *      6 /2008 Donner .......            G06Q 10 /02        2003/0229790 A1* 12 /2003 Russell                                  GO6Q 10 /02
                                                                    705 / 14 . 14                                                                          713 / 172
         7 ,392,226 B1         6 /2008 Sasaki                                       2003/0233276 A1 * 12 / 2003 Pearlman ........... G06Q 20 /3274
         7 , 395 ,506 B2       7 / 2008 Tan                                                                                             705 / 14 .23
    Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 4 of 29


                                                                US 10 ,Page
                                                                       346 ,3764 B2

(56 )                     References Cited                                       2007/0260543 Al 11/2007 Chappuis
                                                                                 2007/ 0265891 A111/ 2007 Guo
                 U . S . PATENT DOCUMENTS                                        2007 /0271455 A1 * 11/2007 Nakano .............. G06Q 20 / 1235
                                                                                                                                       713 / 154
 2004/0019564 A1 *      1/2004 Goldthwaite ......... G06Q 20 /04                 2007/0273514 AL 11/2007 Winand
                                                                     705 / 44    2007/0276944 A1 11/2007 Samovar
 2004/ 0019792 A11 / 2004 Funamoto                                               2007/ 0283049 A112 / 2007 Rakowski
 2004/ 0030081 A1       2 / 2004 Hegi                                            2007/ 0288319 A1 12/ 2007 Robinson
 2004/ 0030091 AL       2 / 2004 McCullough                                      2008/0007388 A1         1 /2008 Au
 2004 /0030658 A1       2 /2004 Cruz                                             2008/0071587 A1*       3/2008 Granucci ..........     G06Q 10 /02
 2004 /0039635 AL       2 / 2004 Linde                                                                                                      705 /5
 2004/ 0073446 A1 *     4 / 2004 Snow .................. G06Q        10 / 101    2008/ 0071637 A1       3 / 2008 Saarinen
                                                                   705 / 300     2008/0120127 Al * 5 /2008 Stoffelsma
                                                                                                              Felsma .. . .. .. .. .. .. G06Q 10 /02
 2004/ 0085351 Al       5 / 2004 Tokkonen                                                                                                    705 / 1 . 1
 2004 /0101158 AL       5 / 2004 Butler                                          2008/0120186 A1        5 / 2008 Jokinen
 2004/0111373 A1 * 6 / 2004 Iga ....                         GO6F 21/ 10         2008/0154623 Al        6 /2008 Derker
                                                                 705 /51         2008/0191009 Al        8 /2008 Gressel
 2004 /0125124 Al * 7 / 2004 Kim ..............             G11B 27 /034         2008 /0191909 A1       8 /2008 Mak
                                                                   715 / 716     2008 /0201212 A1       8 / 2008 Hammad
 2004 /0128509 AL 7/ 2004 Gehrmann                                               2008/0201576 A1         8 /2008 Kitagawa
 2004 /0133927 A1 * 7/ 2004 Sternberg ........... G06K 9 /00624                  2008/ 0201769 Al       8 / 2008 Finn
                                                                   725 / 136     2008 /0227518 AL        9 / 2008 Wiltshire
 2004 /0148253 AL       7 / 2004 Shin                                            2008/0263077 A        10 /2008 Boston
 2004/0169589 A1 * 9 /2004 Lea ..................... G01S 13/ 75                 2008/0288302 A1* 11/ 2008 Daouk ...                   G06Q 10 / 02
                                                                   340 / 8 . 1                                                              705/5
 2004 /0186884 A1* 9/ 2004         Dutordoir .............. HO4L 51/ 30          2008/0308638 A1 * 12 /2008 Hussey ....                 GO6K 7 / 10
                                                                  709/206                                                               235 / 462 . 11
 2004 /0210476 A1 * 10 / 2004      Blair ..............       G06Q 10 /02        2009/0055288 Al 2 /2009 Nassimi
                                                                    705 / 13     2009 /0088077 A1 4 /2009 Brown
 2004/0224703 A1 * 11/ 2004        Takaki .................... H04W 4 /02        2009/0097714 A1 * 4 / 2009 Naccache ............ GO6F 21/32
                                                                  455 /457                                                                  382 / 117
 2004 /0250138 Al      12 / 2004   Schneider                                     2009/0125387 A15 / 2009 Mak
 2005/0059339 A1*       3/ 2005    Honda ................ G06K 1/ 12             2009/0196470 A1 * 8 / 2009 Carl               A61N 5 / 1049
                                                                 455 / 3 .01                                                       382/ 128
 2005/ 0060554 AL       3 / 2005   ODonoghue                                     2009/0210814 A1* 8/2009 Agrusa ............. GO5B 23/0267
 2005 /0070257   A1     3 / 2005 Saarinen                                                                                                 715 / 772
 2005/0108912    Al     5 /2005 Bekker                                           2009 /0222900 A1 *      9 /2009 Benaloh .......      H04L 9 /3213
 2005/0109838    Al     5 / 2005   Linlor                                                                                                      726 /9
 2005 /0111723   A1    5 /2005     Hannigan                                      2009/0284482 A1 11/2009 Chin
 2005 /0116030   A1    6 /2005     Wada                                          2010 /0017872 A1       1/2010 Goertz
 2005 /0137889   Al    6 / 2005    Wheeler                                       2010 / 0044444 Al      2 / 2010 Jain
 2005 /0204140   A1      9 /2005   Maruyama                                      2010 /0082491 A1       4 /2010 Rosenblatt
 2005 /0212760   AL     9 /2005    Marvit                                        2010 /0121766 A1       5 /2010 Sugaya
 2005/0240589    Al    10 / 2005    Altenhofen                                   2010 / 0201536 A1      8 /2010 Robertson
 2005/ 0246634   A1    11/ 2005    Ortwein                                       2010 /0211452 A1       8 / 2010 DAngelo
 2005/ 0252964   AL    11/ 2005     Takaki                                       2010 /0219234 Al       9 /2010 Forbes
 2005 /0253817   AL    11/ 2005    Rytivaara                                     2010 / 0228563 A1      9 / 2010 Walker, Jr .
 2005 /0272473 Al * 12 / 2005 Sheena .............. H04M 3 / 4931                2010 /0228576 A1       9 / 2010 Marti
                                                                                 2010 /0253470 A       10 /2010 Burke
                                                        455 /563                 2010 /0253471 A1* 10 /2010 Abe .........              G06F 21/ 32
 2005/0283444 Al 12 / 2005 Ekberg
 2006 / 0082788 A1 * 4 / 2006 Muchnik .               GOIN 9 / 24                                                                         340 / 5 . 83
                                                                   356 /614      2010 /0268649 A1 * 10 /2010 Roos .........            G06F 21/ 10
 2006 /0120607 AL       6 / 2006 Lev                                                                                                        705/ 50
 2006 /0161446 A1 7/ 2006 Fyfe                                                   2010 /0274691 Al      10 /2010 Hammad
 2006 /0170933 Al * 8/ 2006 Muchnik .                       GO1B 11/272          2010 /0279610 A1* 11/2010 Bjorhn ...........          G06Q 20 / 20
                                                                 356 /614                                                                 455 /41. 2
 2006 /0174339 AL 8/ 2006 Tao                                                    2010 /0306718 AL      12 /2010 Shim
 2006 /0206724 A1 *     9 / 2006 Schaufele                    G06F 21/ 32        2010 /0308959   Al 12/2010 Schorn
                                                                 713/ 186        2010 /0322485   Al 12 / 2010 Riddiford
 2006 /0206728 AL       9 / 2006 Masuda                                          2011/0001603    A1  1 /2011 Willis
                                                                                 2011/ 0040585   Al   2 /2011 Roxburgh
 2006 /0293929 A1 * 12 /2006 Wu          ....... G06Q 10 /02                     2011 /0068165   A1 3 /2011 Dabosville
                                                      705/ 5                     2011/ 0078440   A1 3/ 2011 Feng
 2007/0011265 Al* 1/2007 Liezenberg .......... GO6Q 10 /107                      2011/0136472 A1        6 / 2011 Rector
                                                    709 /217                     2011/0153495 Al        6 /2011 Dixon
 2007/ 0012765 A1 *     1/ 2007 Trinquet ................ GO6K 17 /00            2011/0251910 Al       10 / 2011 Dimmick
                                                                   235 /382      2011/0283241 A1       11/ 2011 Miller
 2007/ 0017979 A11 / 2007 Wu                                                     2011/ 0307381 Al      12/ 2011 Kim
 2007/ 0022058 AL 1/ 2007 Labrou                                                 2012 /0006891 AL       1/2012 Zhou
 2007 /0032225 AL 2/ 2007 Konicek                                                2012 /0030047   AL     2 /2012    Fuentes
 2007 /0057979 A1 *     3/ 2007 Gardner ............. . B41J 2 /0456             2012 /0092190   A1     4 /2012   Stefik
                                                                      347 / 5    2012 /0133484   Al     5 /2012   Griffin
 2007 /0136213 Al       6 / 2007 Sansone                                         2012 /0136698   Al     5 /2012   Kent
 2007/0150842 A1        6 / 2007 Chaudhri                                        2012 /0166298   A1 * 6 / 2012    Smith     .......... G06Q 20 / 209
 2007/0156443 Al * 7/ 2007 Gurvey                            G06Q 10 /02                                                                    705 /24
                                                                     705 /64     2012 /0245769   AL 9 /2012       Creissels
 2007 /0192590 Al 8/ 2007 Pomerantz                                              2012 /0330697   Al 12/2012       Smith
 2007 /0215687 AL 9/ 2007 Waltman                                                2013 /0103200   A14 /2013        Tucker
     Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 5 of 29


                                                                    US 10 ,Page
                                                                           346 ,4764 B2

( 56 )                  References Cited                                          WO
                                                                                  WO
                                                                                                  2009141614
                                                                                                  2011044899
                                                                                                                        11/2009
                                                                                                                         4 / 2011
                 U . S . PATENT DOCUMENTS                                         WO
                                                                                  WO
                                                                                                  2014043810             3 / 2014
                                                                                                  2014189068            11 /2014
 2013 /0124236 A         5 / 2013 Chen                                            wo             2016105322              6 /2016
 2013/0194202 AL         8/ 2013 Moberg
 2013 /0204647 AL        8 / 2013 Behun                                                              OTHER PUBLICATIONS
 2013 / 0214906 AL 8 / 2013 Wojak
 2013 / 0279757 Al 10 / 2013 Kephart                                              Starnberger et al., “ QR -TAN : Secure Mobile Transaction Authen
 2013 / 0307990 A1 11/ 2013 Wiles                                                 tication ,” area, pp . 578 -583, 2009 International Conference on
 2014 /0086125   AL       3 / 2014   Polo                                         Availability , Reliability and Security , 2009 .
 2014 /0100896   A1       4 /2014.   Du
 2014 /0156318   AL      6 /2014     Behun                                        Scott Boyter, “ Aeritas tried to fill void until 3G wireless is ready ;
 2014 /0186050   AL      7 / 2014    Oshima                                       Mobile boarding pass is just one application being tested ” , all pages ,
 2014 /0279558   AL       9 / 2014   Kadi                                         Dallaw Forth Worth TechBiz , Feb . 19 , 2001 .
 2015 /0020181   A1 *      1/ 2015   Iwata        .. . . . .       G06F 21/32     Joanna Elachi, “ Lufthansa Debuts Barcode Check - in and Board
                                                                       726 / 7    ing” , all pages, CommWeb .com , May 25 , 2001.
 2015 / 0025921 AL       1/ 2015 Smith                                            “ Aeritas launches secure wireless check - in with barcode” , all pages,
 2015 /0084741 A1        3 / 2015 Bergdale                                        m -Travel.com , Nov. 9 , 2001 .
 2015 / 0213443 A1 * 7 / 2015 Geffon ..                        . G06Q 20 / 3821   “ Aeritas Launches Wireless Check -in and Security Service” , all
                                                                        705/ 76   pages, MBusiness Daily , Nov . 8, 2001 .
 2015 /0213660   A1      7 / 2015    Bergdale                                     “ New Fast Track Wireless Check -In and Security Solution ” , all
 2015 /0317841   Al     11/ 2015     Karsch                                       pages, aerias.com , retrieved Feb . 5 , 2002 .
 2016 /0042631   AL      2 / 2016    Ho                                           Hussin , W . H .; Coulton , P ; Edwards, R ., “Mobile ticketing system
 2016 /0055605   A1      2/ 2016     Kim                                          employing TrustZone technology " Jul. 11 - 13 , 2005 .
 2016 /0093127   Al      3/ 2016     Evans                                         Jong- Sik Moon ; Sun -Ho Lee ; Im - Yeong Lee; Sang-Gu Byeon ,
 2016 /0253675 A1 *      9/ 2016 Remillet ...                 G06F 21/31          “ Authentication Protocol Using Authorization Ticket in Mobile
                                                                  705 / 44        Network Service Environment" Aug. 11 - 13 , 2010 .
 2016 / 0358332 A1 * 12 / 2016       Watanabe ... .......... G06T 7 / 0012        Stephanie Bell , “ UK Rail Network to Launch Mobile Train
 2017 /0032114 A1 *      2 /2017     Turgeman ............... G06F 21/ 32          Ticketing Application ” Cardline , Feb . 4 , 2011 .
  2017 /0055157 AL 2/ 2017           Bergdale                                     Ko Fujimura , Yoshiaki Nakajima, Jun Sekine: “ ML Ticket: Gener
 2017/0372289 A1 * 12/ 2017          Fitzsimmons ....... GO6Q 20 /208             alized Digital Ticket Definition Language” Proceedings of the 3rd
             FOREIGN PATENT DOCUMENTS                                             Usenix Workshop on Electronic Commerce , Sep . 3 , 1998 .
                                                                                  Chun - Te Chen ; Te Chung Lu , “ A mobile ticket validation by VSS
GB               2417358    2 /2006                                               teach with timestamp " Mar. 28 -31, 2004.
JP             H11145952 A  5 / 1999                                              Improvement of urban passenger transport ticketing systems by
JP           2003187272 A               7 /2003                                   deploying intelligent transport systems, 2006 .
RU                94931                6 / 2010                                   Machine English translation of JP2003 - 187272A from U .S . Appl.
TW            200825968 A              6 / 2008                                   No. 13 /901, 243.
WO           2007139348 Al            12 /2007
WO           2008113355                9 /2008                                    * cited by examiner
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 6 of 29


U . S . Patent      Jul. 9 , 2019     Sheet 1 of 16         US 10 ,346 , 764 B2




      www.




                                    Internet




                                                                 System
                                                                 Server
                 Customer
                 Device



                                                      Database
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 7 of 29


U . S . Patent         Jul. 9 , 2019   Sheet 2 of 16      US 10 ,346 ,764 B2




            Figure 2


                                        Confirm Purchase


                                        Generate Ticket
                                         Token

                                        Store Ticket
                                        Token


                                        Download Ticket
                                         Token
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 8 of 29


U . S . Patent       Jul. 9 , 2019       Sheet 3 of 16     US 10 ,346 ,764 B2



          Figure 3


                                             Receive
                                             Request


                                             Request
                                             Display


                                              Token
                                              Verified
                                                  po ps




                                     Generate Ticket Payload

                                     Transmit Ticket Payload
Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 9 of 29


     atent        Jul. 9 , 2019   Sheet 4 of 16      US 10 , 346, 764 B2




       Figure 4
Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 10 of 29


      atent        Jul. 9 , 2019   Sheet 5 of 16     US 10 ,346 , 764 B2




      Figure 5




                                       NH
Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 11 of 29


      atent         Jul. 9 , 2019   Sheet 6 of 16            US 10 , 346, 764 B2




         Figure 6




                                                Venue ID
                                                Show ID
                                              Ticket Token



                                              Ticket Token
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 12 of 29


U . S . Patent       Jul. 9 , 2019   Sheet 7 of 16         US 10 ,346 , 764 B2




          Figure 7



                                                Venue D
                                                Username
                                                Password
Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 13 of 29



U.S. Patent is and) Steam 10
      atent             Jul . 9 , 2019               Sheet 8 of 16                                                 | US 10. 346, 764 B2


                                                               TBuaypesr toTicketCodeUse. Sferovemr
                                                                                         isGen rated

                                                               isTicket onStored Buyer
                                                                                 s
                                                                                 '
                                                                                              Device UseUntil

                                                                Buyer Sel er Rec ive          Transction Recipts
                                                                Orignal isTicket Deactiv ed
                                     P2PB&Suelying
                                                                         Transferd
                                                                isPayment fromBuyer toSel er


                                                               SBcuaynesr Code

                                                               Seller
                                                               s
                                                               '
                                                                         Device Genrates Unique FCrodme Server

               Figure
               8                                                Sel er Cho se andTicket PSreitcse
                   -




                                                           =




                   -
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 14 of 29


U . S . Patent          Jul. 9 , 2019               Sheet 9 of 16              US 10 , 346, 764 B2



                                                                                  FIGURE 9




                       Select a ticket to use
                 Greenpoint to Midtown
                                                              TTTTTTTTTTTTTY




                 DUMBO to S .Williamsburg


                      Activate Tickets

         Home
                              XXX




                      Use Dekat
                                  OW



                                             by
                                             Buy Nekota    My Account




             *    *     *              * *    * * * * *
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 15 of 29


U . S . Patent                       Jul. 9 , 2019                Sheet 10 of 16         US 10 ,346 ,764 B2


                                                                    ** ;




                                                                                            FIGURE 10




                                  Select a ticket to use
                                                                        wwwwww




                                      NY Waterway
                     to use this ticket, tap Activate
                                                 noble
                       and show the following ticket
                                  shemto the
                              screen to the ticket taker.

                                               47176
           SK                XXXXXXX
                                 111XXV
                         wwwwwwxxxxxxxxxXXXX       X   X



                          Activate                             Cancel
            XXX
                YO
             LTHHAID
                17
                 .
                 11
                     *




                                  L ToketX Pes oa
                                               Q   X




                          PEL IL LWood                     Bene Tokat       My Account
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 16 of 29


U . S . Patent               Jul. 9 , 2019      Sheet 11 of 16   US 10 ,346 ,764 B2




   VW Brit       datorita   ACTIVE MINI Crnen glowing animation
         GREENPT
      2 ADULTS
      Thurs , May 5 2011
                 E34ST
       India St. / Greenpoint
       W 34th St / Midtown
                            WA

             V                    Bauery Test




                   FIGURE 11
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 17 of 29


U . S . Patent      Jul. 9 , 2019        Sheet 12 of 16                 US 10 ,346 ,764 B2




      Figure 12


                                    Login Username: Password
                                      Authentication Key
                                            Request

                                         TicketPayload


                                              Authentication Key
                                                                         Ticket Payload

                                                           Decryption
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 18 of 29


U . S . Patent                       Jul. 9 , 2019                         Sheet 13 of 16                               US 10 ,346 ,764 B2




                                 Device A                                                                   Device B
                          (eg. A phone logged in                                              (eg. A second phone also logged in
                          as joe uexample . com )                  Server                            as joe @ example .com )

        Login                         Send email address and                     Send email address and
                                      password                                   password
                                      Receive user-specific                      Receive user- specific
                                      authorization token for use                authorization token for use
                                      on sensitive api calls .                   on sensitive api calls.
                                                                       2     .


        Ticket Purchase               Send " uickets to purchase "
                                      request will authorization
                                      token and credit card
                                      idemifier token     TERROR


                                      Receive " tickets
                                      purchased " response with
                                      alist of ticket identifier
                                      tokens .

        Legitimate First
        Activation of
        " Ticket A "                                                  *




        1 . Generate unique             2 . Ticket Activiation API               3 . Sever checks if an
        activation token for           Call with unique                          activation token is already
        " Ticket A , " the ticket      activiation token from 1                  stored for this ticket. Since
        that is about to be            and user authorization                    no token exists yet, the
        activated . Store this         token from login .                        server stores this specfic
        token on the phone ,                                                     ticket's unique activation
        then transmit with                                                       token for future comparison
        activation API call.                                                     on reactivation . Since only
                                                                                 Device A has this token , the
                                                                                 ticket is now effectively
                                                                                 locked to the user ( e.g .
                                                                                 joe @ example.com ) on
                                                                      *
                                                                                 Device A .
                                        4 . Activation Success
                                       Response, including
                                       Secondary validation
                                       method ( eg . tap to
                                       change color of
                                       background )

       5 . Display Virtual Ticket
       with secondary
       validation method                                              LSIE
                                                                   Fig . 13a
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 19 of 29



U.S. Patent
       atent                          Jul. 9 , 2019                      Sheet 14 of 16                                      US 10 ,346 ,764 B2




                                  Device A                                                                Device B
                            (eg. A phone logged in                                         ( eg . A second phone also logged in
                            as joe @ example .com )                   Seiver                     as joe @ example.com )
        Fraudulent Activation                                                                                        6 . Generate unique
        Attempt for                                                                                                  wken for " Ticket A ,"
        " Ticket A "                                                                                                 the ticket that is about
                                                                                                                     to be activated . Store
                                                                                                                     this token on the
                                                                                                                     phone , then transinit
                                                                                                                     with actavation API
                                                                                                                     call.

                                         8 . Server checks if a.              7 . Ticket Activation API
                                          token already exists for            Call with unique token from     wir
                                         this ticket. Since one was           6 and user authorization
                                         already stored for this              token from login .
                                         ticket in step 3 , the
                                         Server then compares the
                                         unique activation sent in
                                         7 to the stored one . Since
                                         they do notmatch , a
                                         failure message is sent
                                         back
                                                                               9 . Activation Fail Response | 10 . Display message
                                                                                                                     that ticket is locked to
                                                                                                                     another device.
                                                                                                                                    NINH



       Legitimate Reactivation
       of " Ticket A " (multiple
       use tickets only )
       11. Retrieve the stored          12 . Ticket Activation API           13 . Server checks if a token
       token from " Ticket A "          Call with wique token                already exists for this ticket
       from the phone , then            from 11.                            uses combination . Since the
       transmit with activation                                             token exists , the server
       API call                                                             compares the token sent in 12
                                                                            to the stored one . Since they
                                                                            match, a success response is
                                                                            seturned .
       15 . Display Virtual              14 . Activation Success
       Ticket                           Response , including
                                        secondary validation                                                   VAN
                                        method ( eg . tap to change
                                        color of background )
                                                                             16 . Ticket activation period
                                                                            expires. " Ticket A ” is now
                                                                            marked as invalid and will
                                                                            retum an Activation Fail
                                                                            sesponse for any future            VAN
                                                                            activation requests from
                                                                            ANY device ,

                                                                      Fig . 136
 Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 20 of 29



U.S.Paten
       atent        Jul. 9 , 2019
                                          Sheet 15 of16
                                          Sheet 15 of 16   US 10 ,346 ,764 B2




                           Receive Verification Request



                         Extract IP Address from Request



                           Open Full Duplex Channel to
                               Extracted IP Address



                           Transmit Visual Object Data
                                    through Channel




                                       Fig . 14
Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 21 of 29


      atent        Jul. 9 , 2019         Sheet 16 of 16   US 10 ,346 ,764 B2




                        Receive Scanned Data of Visual
                        Validating Object from Merchant
                                   Point of Sale


                        Determine Channel Name from
                               Received Data


                          Transmit through Determined
                             Channel Visual Object
                            Representing Transaction
                                   Confirmation


                          Transmit through Determined
                         Channel Cominand to Delete
                            Visual Validating Object




                                     Fig . 15
   Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 22 of 29


                                                     US 10 , 346 , 764 B2
             METHOD AND SYSTEM FOR                                        FIG . 13a . Protocol diagram for activation process.
      DISTRIBUTING ELECTRONIC TICKETS                                     FIG . 13b . Continued protocol diagram for activation
             WITH VISUAL DISPLAY FOR                                    process.
                  VERIFICATION                                             FIG . 14 . Flowchart for persistent channel.
                                                                    5      FIG . 15 . Flowchart for persistent channel for purchase
   This application claims priority to U .S . patent application        verification .
Ser. No. 13/ 901, 243 filed May 23 , 2013 as a continuation                         DETAILED DESCRIPTION OF THE
and incorporates that application by reference in its entirety                        PREFERRED EMBODIMENTS
and is a continuation of U .S . patent application Ser. No.
 13 /475 ,881 filed on May 18 , 2012 , which further claims 10
priority to U .S . patent application Ser. No. 13/ 110 ,709 filed          The system operates on one or more computers , typically
on May 18 , 2011 as a Continuation in Part and hereby                   one ormore file servers connected to the Internet and also on
incorporates that application by reference in its entirety . This       a customer 's computing device . A customer 's device can be
application also claims priority to U .S . patent application           a personal computer, mobile phone, mobile handheld device
 Ser.No. 13 /046 ,413 filed on Mar. 11. 2011 as a Continuation 15       like a BlackberryTM or iPhoneTM or any other kind of
in Part and hereby incorporates that application by reference           computing device a user can use to send and receive data
 in its entirety.                                                       messages . The customer' s device is used to display the
                                                                        validating visual object.
                    FIELD OF INVENTION                                     Conventional electronic tickets display a barcode or QR
                                                                  20    code on a user 's telephone , typically a cellphone or other
   This invention provides a mechanism whereby a venue or               portable wireless device with a display screen . The problem
other facility that meters usage by means of tickets can                with this approach is that a barcode scanner has to be used
distribute tickets electronically and use a visual aid on an            by the ticket taker. Barcode scanners are not highly com
electronic device to visually confirm that a person is a valid          patible with LCD screen displays of barcodes . The amount
ticket holder.                                                      25 of time that it takes to process an electronic ticket is greater
                                                                        than that of a paper ticket. Sometimes the LCD display does
                      BACKGROUND                                        not scan at all and a passenger has to be sent away to get a
                                                                        paper printout of a ticket . Given the potential large crowds
   Venues such as theaters, amusement parks and other                   that often attend open venues, this is impractical.
facilities that use tickets , for example airlines, ferries and 30         In this invention , the ticket is procured electronically and
other transportation have a need to use electronic ticketing            stored on the user 's device . However, when the ticket is to
Existing systems distribute information that can constitute a           be taken the verification is determined by a larger visual
ticket, but the verification problem is difficult . In one              object that a human can perceive without a machine scan
example of prior art, an electronic ticket is displayed as a            ning it. The particular validating visual object chosen can be
bar - code on the recipient 's telephone display screen . The 35 constantly changed so that the ticket taker does not have to
telephone is then placed on a scanner that reads the bar- code be concerned that a device displaying the designated vali
in order to verify the ticket. The problem with these systems           dating visual object is invalid . There are many types of
is that the scanning process is fraughtwith error and the time          visual objects that can be displayed that are easily recog
taken to verify the electronic ticket far exceeds that of the           nized by a ticket taker. These can include but are not limited
old system : looking at the paper ticket and tearing it in half . 40 to : Patterns of color change , Animations and Geometric
Barcode scanners were not designed to read a lit LCD screen             patterns . In one embodiment, the validating visual object
displaying a bar code. The reflectivity of the screen can               that is transmitted can be computer code , that when executed
defeat the scanning process . Therefore, there is a need for an by the device , causes the user device to display the desired
electronic ticketing system that provides a human -perceiv - visual pattern . In another embodiment, the validating visual
able visual display that the venue can rely on to verify the 45 object is a command that specifies what the visual pattern
ticket. This invention provides for the distribution of an      should be. In that embodiment, the program operating on the
electronic ticket that also contains a visual display that ticket       user 's device receives the command instruction , decodes it,
takers can rely on as verification , without using a scanning           and determines what visual patterns to generate based on the
device .                                                                data in the command instruction. In another embodiment ,
                                                                    50 the validating visual object is video or image data transmit
            DESCRIPTION OF THE FIGURES                                  ted directly from the server to the device for immediate
                                                                        display.
   FIG . 1 . Basic architecture .                                          In one embodiment of the invention, the user purchases a
   FIG . 2 . Flow chart for ticket purchase .                           ticket from an on -line website . The website sends to the
  FIG . 3 . Flow chart for displaying the verifying visual 55 user' s device a unique identifier, referred to as a token . The
object.                                                       unique identifiermay be alphanumeric , contain special char
  FIG . 4 . Example validating visual object.                 acters, a byte array , hexadecimal value, string and may
  FIG . 5 . Example validating visual object                           include symbols, such as a slash or an asterisk . The term
   FIG . 6 . Schematic of event database record .                      " unique identifier” is intended to include any combination of
   FIG . 7 . Schematic of authorized user database record .         60 numbers , byte arrays, hexadecimal values, strings , charac
  FIG . 8 . Flow chart for transfer of ticket.                          ters , symbols or the like. The unique identifier may point to
  FIG . 9 . Example user interface on user's device .                   only one record and a given record may have one or more
   FIG . 10 . Example user interface showing activation selec           static or dynamically generated identifiers . The present
tion screen .                                                           invention also envisions that the unique identifier may point
   FIG . 11. Example user interface showing display of 65 to one ormore records and a given record may have one or
validating visual object and other ticketing information .              more static or dynamically generated identifiers. The token
   FIG . 12 . Flowchart for ticket activation process .                  is also stored in the ticketing database . When the time comes
   Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 23 of 29


                                                     US 10 ,346 , 764 B2
to present the ticket, the venue can select what visual                user can enter the web page by entering a username, pass
indicator will be used as the designated validation visual             word and venue identifier. The system maintains a database
object. The user can then request the validation visual object.        (3 ) that associates the venue identifier with a set of user
 The user 's device will have an application that launches a           names and password pairs that are authorized to use the
user interface . The user can select " validate " or some other 5 system on behalf of the venue . See FIG . 7 . The system
equivalent command to cause the application to fetch and               checks the database ( 3 ) to verify that the venue ID , username
download from the ticketing system a data object referred to           and password are consistent with each other. The authorized
herein as a ticket payload , which includes a program to run           user can navigate through to a point in the system user
on the user 's device . In another embodiment, the ticket              interface where a particular show may be selected for ticket
payload can be pushed to the device by the venue. As a 10 taking. The user selects the upcoming show , and then selects
result, the application transmitted to the user 's device is           from a display of possible validating visual objects. The
previously unknown to the user and not resident in the user ' s        validating visual object is transmitted to a device viewable
device . At that point the user ' s device can execute the             by ticket taking staff at the entrances to the venue . The staff
program embodied in the ticket payload, which causes the               then can see the authorized object to accept for the upcoming
validation visual object to be displayed on the user ' s device . 15 show .
The ticket taker knows what the validating visual object is,         Ticket holders that have purchased tickets have a data
and simply looks to see that the user 's device is displaying          record in the system database that contains the unique token
the correct visual object.                                        associated with the ticket and other relevant information ,
   Piracy is limited in several ways . First, the ticket holder including the venueID and an identifier identifying the
and their device does not have access to the validating visual 20 specific show the ticket is for. See FIG . 6 . At the entrance ,
object until a time select to be close to the point in time customers are requested to operate an application on their
where the ticket has to be presented . Second, the validating devices. This application fetches the stored ticket token and
visual object is one of an very large number of permutations transmits that token to the system , preferably over a secure
and therefore cannot be guessed , selected or copied ahead of          data channel. The database looks up the token to check that
time. Third , the ticket payload can contain code that destroys 25 the token is valid for the upcoming show . If the token is
the validating visual object in a pre -determined period of valid , then the system transmits back to the device a ticket
time after initial display or upon some pre - determined input payload . The ticket payload contains computer code that,
event. Fourth , a number of security protocols can be utilized     when operated , displays the selected validating visual
to ensure that a copy of the application that executes to              object.
display the validating visual object cannot be readily copied 30          The customer can navigate the user interface of the
or reverse engineered .                                                application in order to cause the application to request
Validating Visual Object Displays :                                    whether to display the validating visual object. As shown in
    There many kinds of validation displays that can be                FIG . 9 , one ormore available tickets can be displayed on the
utilized . The criterion for what constitutes a validating visual      user interface, which provides the user the ability to select
object is one that is readily recognizable from human 35 one of the tickets . When the customer properly actuates the
observation , is encapsulated in such a way as to be trans -           user interface , for example , by actuating the “ Activate
mitted to the customer 's device with a minimum of network             Tickets ” button ( see FIG . 10 ), the validating visual object is
latency or download time, and that can be reasonably                   displayed on the screen of the device . The animation can be
secured so as to avoid piracy.                         presented along with other ticketing information ( see FIG .
Barcodes and similar codes like the QR code are not 40 11). In one embodiment, the device transmits the ticket
validating visual objects because a person looking at them             token to the system with a command indicating that the
cannot tell one apart from another. Instead , the person has to        ticket has been used . In another embodiment, the customer
rely on a barcode scanner and computing device to verify the           can operate the application and request that the application
barcode.                                                         transmit to the database the condition that the ticket was
   In one embodiment, the period that a particular validating 45 used . In that embodiment, the user can input a numeric code
visual object may be used is automatically limited                     or password that the application uses to verify that the
Examples of validating visual objects include:                         customer is confirming use of the ticket. In yet another
1 . A color display on the device .                                    embodiment, after the validating visual object has been
2 . A color sequence .                                                 launched , a predetermined amount of time later it can be
3 . An animation that is easily recognized .                        50 deemed used . At that time, the application can cause the
4 . Animations can include easily recognizable geometric               color of the object to be changed so that it indicates that there
patterns, for example an array of diamonds, or an array of was a valid ticket, but the ticket was used . This condition is
rotating cubes.                                                  useful in cases where the venue checks tickets during shows
5 . A human recognizable image.                                  while letting customers move around the venue 's facilities .
6 . The customer 's face as an image.                          55 In another embodiment, the purchase of the ticket causes
7 . Combinations of the above .                                  the ticket payload to be downloaded to the customer 's
    In another embodiment, other images, for example, block      device . Likewise , the authorized user for the venue will
letter, can be displayed so that additional information readily select a validating visual object for a particular show well in
apparent to the ticket taker is displayed . For example , a letter advance of the show . In this case , because a customer may
can be designated for a Child ticket or a different letter for 60 possess the payload some time before its use , precautions
an Adult ticket.                                                   must be taken to secure the ticket payload from being hacked
   Referring now to FIG . 1 , the customer uses their device so that any similar device can display the validating visual
( 1) to purchase a ticket from the service operating the system        object. While this is a security tradeoff , the benefit is that the
server ( 2 ) and database ( 3 ).                                       customer need not have an Internet connection at a time
   In one embodiment, an authorized user associated with 65 close to the showtime of the venue .
the venue , typically the box office manager, logs into the               The use of electronic ticketing provides opportunities that
back - end system through a secure web -page . The authorized          change how tickets can be bought and sold . For example a
   Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 24 of 29


                                                     US 10 ,346 , 764 B2
first customer can purchase a ticket and receive on their            The phone transmits a ticket transaction request. The request
device a ticket token . A second customer can purchase that          includes a numeric value unique to the device , for example ,
ticket using the system . The first customer can use the             an IMEI number. Other embodiments use the UDID or
application to send a message to the system server indicating       hardware serial number of the device instead of or in
that the first customer intends to the web - page indicating 5 combination with the IMEI number. The system server then
that it wants to buy that particular ticket . The system can ask generates the ticket token using the IMEI number and
the first customer for a username and password to be                transmits that value to that device . In addition , the ticket
associated with the first customer ' s ticket. If the second    payload is created such that it expects to read the correct
customer identifies the first customer ' s username, the system IMEI number. This is accomplished by the system server
then can match the two together. At that point, the data 10 changing portions of the ticket payload so that the it is
record associated with the first customer ' s ticket is modified     customized for each individual IMEI number associated
so that the ticket token value is changed to a new value . That     with a ticket token . The animation code comprising the
new ticket token value is then transmitted to the second            ticket payload is designed so that it has to obtain the correct
customer's device . At the same time, the system can operate IMEI number at run time. In another embodiment, at run
a typical on-line payment and credit system that secures 15 time, the animation code will read the particular ticket token
payment from the second customer and credits the first               specific for the phone that instance of the animation was
customer . In one embodiment, the system pays the first             transmitted to . The code will then decode the token and
customer a discounted amount, retaining the balance as a            check that it reflects the correct IMEI number for that
fee .                                                    device .
  In yet another embodiment, the first customer may be 20 In another embodiment, the security protocol first requires
unknown to the second customer. In that embodiment, the the user to login to the server with a login username and
first customer simply may indicate to the system , through a        password . The application also transmits the IMEI,UDID or
message transmitted from the application operating on the           serial number of the device or any combination of them .
device or directly through a web -page , that the first customer    When verified by the server , an authorization key ( Authkey )
is not going to use the ticket and wishes to sell it. At that 25 is transmitted to the device . The Authkey is a random
point, the system can mark the data record associated with       number. When the user ' s application transmits a request for
the ticket as " available for sale .” When the second customer       a validating visual object, it transmits the Authkey and the
makes a request to purchase a ticket for the same show , the         IMEI, UDID or serial number ( or combination ) that is used
system creates a new ticket token for the second customer     for verification . This is checked by the server for validity in
and updates the ticket token stored in the data record .   30 the database. On verification , the validating visual object is
   In a general admission type of scenario , the ticketing    encrypted using the Authkey and transmitted to the device .
database is simple : each show has a venue ID , some iden -          The application running on the device then uses the Authkey
tifier associated with the show itself, various time indicators ,    to decrypt and display the validating visual object. The
the selected validating visual object, and a list of valid ticket   Authkey is a one -time key . It is used once for each ticket
tokens . In a reserved seating arrangement, the ticketing 35 payload . If a user buys a second ticket from the system , a
database has a data record associated with a show , as              different, second Authkey is associated with that second
indicated by a show identifier , but each seat has a data record    ticket payload . In one embodiment, the Authkey is unique to
that has a unique show identifier and ticket token , which          the ticket for a given event. In another embodiment, the
includes the identity of the seat itself.                            Authkey is unique to the ticket , device and the event. In
   In the preferred embodiment, the validating visual object 40 other embodiments , the Authkey can be replaced with a
is secured against tampering . One threat model is that a           key - pair in an assymetric encryption system . In that case , the
customer who has received a ticket payload would then take          validating visual object is encrypted with a " public " key, and
the data file comprising the ticket payload and analyze it to       then each user is issued a private key as the “ Authkey ” to be
detect the actualprogram code thatwhen executed , produces          used to decrypt the object.
the validating visual object on the display screen of the 45           In yet another embodiment, the Authkey can be encrypted
device . Once that has been accomplished , the would be             on the server and transmitted to the device in encrypted
pirate can then re - package the code without any security           form . Only when the application is operating can the Auth
mechanism and readily distribute it to other device owners ,        key be decrypted with the appropriate key. In yet another
or even cross -compile it to execute on other types of display       embodiment, the application that displays the validating
devices . The preferred embodiment addresses this threat 50 visual object can request a PIN number or some other login
model in a number of ways.                                          password from the user, such that if the device is lost, the
   First, the ticket payload can be secured in a region of the      tickets cannot be used by someone who finds the device .
device under the control of the telecommunications pro -               In another embodiment, the application running on the
vider. In this case , the customer cannot access the code           device can fetch a dynamic script, meaning a piece of code
comprising the ticket payload . In another embodiment , the 55 that has instructions arranged in a different order for subsets
ticket payload can be encrypted in such a way that the only          of devices that request it . The ticket payload is then modified
decrypting key available is in the secure portion of the             so as to have the same number of versions that are compat
telecommunications device . In that embodiment, the key is          ible with a corresponding variation in the dynamic script. As
only delivered when an application running on the secure             a result, it is difficult to reverse engineer the application
part of the device confirms that the ticket payload that is 60 because the application will be altered at run time and the
executing has not been tampered with , for example, by              ticket payload customized for that alteration . One embodi
checking the checksum of its run - time image . At that point,      ment of the dynamic script would be expressed in JavaTM
the key can be delivered to the ticket payload process so that      computer language and rendered using OpenView . The
the validating visual object is displayed on the device .           ticket payload can be an HTML file called using Ajax .
   Second , the selected animation is packaged for each 65 Security can also be enhanced by actively destroying the
device . That is , the code that operates to display the vali-    validating visual object so that it resides in the device for a
dating visual object itself operates certain security protocols . limited time. In one embodiment, the ticket payload has a
   Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 25 of 29


                                                     US 10 ,346 , 764 B2
time to kill parameter that provides the application with a         match the token received from the user 's computing device ,
count-down time to destroy the validating visual object. In         the ticket activation is denied .
another embodiment, the validating visual object is dis-               The predetermined lock time permits a reusable ticket to
played when the user holds down a literal or virtual button         be locked to a device for the predetermined lock time. This
on the user interface of the device . When the button is 5 is useful in the event the user changes themobile computing
released, the application destroys the validating visual            device that the user uses to the ticket . For example , a
object .                                                            monthly train commuting ticket would be activated once
   Security can also be enhanced by retaining as stegano -          each day, and would remain activated for the day of its
graphic data embedded in the validating visual object, the          activation . In this case , the user would validate the ticket
IMEI, UDID , Serial number or phone number of the device . 10 once each day, and that activation would be locked to the
The application can be operated to recover that information         device for the day . The next day , the user would be able to
and display it on the screen . This makes it possible for           activate the ticket using a different mobile computing device
security personnel at a venue to view that information from          if the predetermined time locking the activation has expired ,
a validly operating device . If the device is showing a pirated     that is, if the data record associated with the ticket has been
validating visual object, then the actual data associated with 15 automatically reset into an deactivated state . The activation
the device will not match and it will be apparent from              process also permits a user account to be shared within a
inspection of the device . This way, suspicious ticket holders      family, for instance, but that each ticket sold to that account
can be subject to increased scrutiny, the presence of which         to be locked to one device.
deters piracy.                                                         As depicted in the protocol diagrams FIGS. 13a and 13b ,
   In another embodiment, the ticket payload can operate a 20 the user can use their mobile computing device to request
sound sampling application that requests the customer to        that their ticket get activated for the first time. However,
speak in to the device . The application can then use that data once that activation process has occurred , the server will
to check whether the voice print of the speaker matches the          store the unique token received from the activating user 's
expected voice print. In yet another embodiment, the device          computing device in the database in a manner that associates
can take a picture of the customer ' s face , and then facial 25 it with the ticket and the user ' s account. If another user
recognition code embedded in the ticket payload can operate      associated with the account attempts to use the ticket by
to check whether the features of the face sufficiently match        activating it, a different random token will be transmitted to
a pre -determined set of features , that is , of the customer ' s   the server . Because these two tokens do not match , the
face at the time the ticket was purchased . In yet another          second activation will be prohibited .
embodiment, the verification can be supplemented by being 30           The activation process can also permit a ticket to be
sure that the use of the ticket is during a pre -determined         shared . In this embodiment, the user who has activated the
period of time. In yet another embodiment, the verification         ticket can submit to the server a request that the ticket be
can be supplemented by the ticket payload operating to              transferred to another user. For example, a data message can
check that the location of the venue where the ticket is being      be transmitted from the user 's device to the system that
used is within a pre -determined range of tolerance to a GPS 35 embodies a request to move the ticket to another user. In that
(Global Positioning System ) location . In yet another               case , the stored token is marked as blocked , or is equiva
embodiment, after a certain pre- determined number of               lently considered not present. This is accomplished by
downloads of ticket payloads for a specific show , the vali-        storing a data flag in the database that corresponds to the
dating visual object is automatically changed . This last           ticket. One logic state encodes normal use and the opposite
mechanism may be used for promotions, to select the first set 40 logic state encodes that the ticket has been shared . A data
of ticket buyers for special treatment at the venue . In yet        message may be transmitted to the second user indicating
another embodiment, two different validating visual objects         that the ticket is available for activation . The second user
may be used , which are selected based on the verified age of       may submit a request to activate the ticket and a random
the customer . In this way, a venue can use the system to not       token value is transmitted from the second user ' s device to
only to verify ticket holders coming into the venue, but to 45 the server. That second token value is checked to see if it' s
verify their drinking age when alcoholic drinks are ordered         the first activation . Because the first user has activated the
   In yet another embodiment, the system 's servers control          ticket, but then transferred it , the activation by the second
the ticket activation process . FIG . 12 . In this embodiment,      user is not blocked . That is , the server detects that the first
the token is generated randomly by the user 's mobile               token is now cancelled or equivalently, the system has
computing device and then transmitted to and stored on the 50 returned to the state where the first activation has not
system server as a result of the user 's request to activate the    occurred and therefore permits the new activation to take
ticket. When the server receives a request to activate a ticket,    place . The new activation can also have a predetermined
the server checks whether there is already an activation            time to live value stored in the database that is associated
token stored in its database that corresponds to that ticket.       with it. In this case, the activation by the second user expires
 The token is stored in a data record associated with the user 55 and the second user can be prevented from reactivating the
that is activating the ticket. The user logs into the account     ticket. At the same time, the flag setting that disables the first
and then requests that a ticket be activated . If it is, then it token can be reset, thereby setting the ticket up for reacti
checks whether the token received from the user ' s mobile          vation by the first user. By this mechanism , it is possible for
device matches the stored token . That is, it authenticates         the electronic ticket to be lent from one user to another.
against that stored token . If the user ' s request for activation 60    In yet another embodiment, the ticket activation process
is the first activation of the ticket, then the server stores the     can open a persistent connection channel over the data
received token into the data record associated with the user 's     network that links the server and the user ' s mobile comput
account and keeps it there for a predetermined period of            ing device . In this embodiment, if the activation of the ticket
time, in order to lock the ticket to that device for that period and therefore the device is successful, the server can main
of time. This process locks a ticket to that unique token for 65 tain a persistent data channel with a computer process
that lock period . Typically this will lock the ticket to the       running on the user ' s computing device . In this embodiment,
user 'smobile computing device . If the stored token does not       the request for ticket activation causes the user computer
   Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 26 of 29


                                                    US 10 ,346 ,764 B2
                                                                                                  10
device to open the persistent channel. In this embodiment,         For clarity, this additional visual object is not necessarily
the server establishes a communication process operating on        used for visual verification by ticket takers , as explained
the server that receives data and then causes that data to be      above. This visual object can be used by other machinery to
automatically routed to the user 's computing device . The         confirm the ticket purchase transaction or even other trans
process on the user ' s mobile computing device can thereby 5 actions not directly related to the purchase of the ticket. The
automatically respond to that received data . In tandem , the      additional visual object can be in the form of a QR code,
computer process operating on the users computing device           barcode or any other visual object that can be scanned , for
can send data directly to the server process associated with       example at a point of sale system , and from that scanned
that user 's session . For a server servicing many user devices , image , an embedded data payload extracted . In that visual
there will be one persistent channel established between the 10 object, data can be embedded that uniquely identifies the
server and each mobile device that has an activated ticket.       source of the scanned object. The channel name of the
   The persistent channel between the server and the user 's persistent channel or a number uniquely mapped on the
computer device can be used in a variety of ways . In the server to identify the channel can be embedded in that
preferred embodiment, the persistent connection is designed       scanned object.
so that that it maintains a bi- directional, full- duplex com - 15 In one embodiment, as shown on FIG . 15 , a merchant can
munications channel over a single TCP connection . The             use a point of sale system operated by the merchant to scan
protocol provides a standardized way for the server to send        the display screen of the user's computing device . That point
content to the process operating on the user ' s computing         of sale system can then capture from the scanned image the
device withoutbeing solicited by the user 's device each time channel name or a unique number that is uniquely mapped
for that information , and allowing for messages to be passed 20 on the server to the channel name. That information is
back and forth while keeping the connection open . In this transmitted to the server as a challenge for verification . The
way a two-way (bi-direction ) ongoing interaction can take         received challenge data is checked to see if it matches the
place between a process operating on the user ' s computing        channel name or corresponding unique number used to
device the server. By means of the persistent channel, the transmit the visual object that the merchant scanned . If they
server can control the activity of the user computer device . 25 match up , there is a verification of a transaction . This
For each user computing device , there can be a distinct exchange provides verification that the user 's device is
persistent connection .                                          present at the merchant location and that a transaction with
    In one embodiment, the persistent connection is estab - the merchant should be paid for.
lished when the user requests an activation of a ticket. See        In yet another embodiment, the persistent connection
FIG . 14 . In other embodiments, it can be used if the system 30 provides a means for the server to control the actions of the
is used to verify payment of a purchase price . In either case , process operating on the user ' s computer device that is at the
the user computing device transmits a requestmessage to the        other end of the connection . In this embodiment, the server
server. For each user computing device, there can be a             can automatically transmit a command to the process on the
distinct persistent channel. Each persistent channel has a         user' s computing device that automatically deletes the veri
label or channel name that can be used by the server to 35 fying visual object that has been transmitted to ensure that
address the channel. In the case of ticketing, when the ticket     it cannot be reused or copied .
is activated the data representing the validating visual object      In one embodiment, the persistent connection is used to
can be transmitted in real time from the server to the user         automatically transmit visual information to the user' s
computing device and immediately displayed on the device .         mobile computing device and to cause that information to be
This provides an additional method of securing the visual 40 displayed on the screen of the device . The visual information
ticketing process . In this case, when the ticket is activated     can be the validating visual object or any other visual object
and the persistent channel is created , the label of the channel   that the server selects to transmit for display . In this embodi
is stored in the database in a data record associated with the     ment, the persistent connection can be used by the server to
user and the ticket. When the server transmits the validating      transmit other information to the user 's device . In this
visual object for that ticket, it fetches from the database the 45 embodiment, the server transmits text, images , video or
label of the channel and then uses that label to route the         sound and in some cases in combination with other HTML
transmission of the validating visual object. The use of the       data . In another embodiment, this material comprises adver
persistent channel causes the user computer device to imme-        tising that the server selects to display on the user ' s device .
diately and automatically act on the validating visual object.     The selection process can utilize the GPS feature described
In one embodiment, the receipt of the validating visual 50 above to determine the approximate location of the user' s
object causes the receiving process to immediately in              device and then based on that location , select advertising
response interpret the command and select and display the          appropriate to be transmitted to that device . In yet another
required visual pattern . In another embodiment, the process       embodiment, the server selects the advertising content by
receives a block of code that the process calls on to execute ,    determining predetermined features of the validated ticket or
and that code causes the visual pattern to be displayed . In yet 55 purchasing transaction and then making a selection on the
another embodiment, the process receives image or video            basis of those features . For example , a validation of a ticket
data and the process passes that data on to the user device        to a baseball game played by a team specified in the data
screen display functions for presentation on the user device       associated with the validated ticket may cause the selection
screen .                                                       of an offer to purchase a ticket for the next baseball game of
   In another embodiment, a validating visual object can be 60 the same team . In yet another embodiment, the character of
transmitted to the user ' s computing device to be automati- the transaction being verified can be used to cause the
cally displayed on the screen without the user having to       selection of advertising or the transmission of data compris
input a command to cause the display . That visual object can  ing a discount offer related to the transaction .
be displayed by the user computing device . For additional            In this embodiment, the server receives from the merchant
security , the server can transmit to the user computing 65 the data that determines the persistent channel. The mer
device a visual object that contains the channel name or a  chant, by relying on the system for payment will also
unique number that the server can map to the channel name.         transmit transaction details, for example, an amount of
   Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 27 of 29


                                                    US 10 ,346 , 764 B2
                              11                                                             12.
money and an identity of goods or services. When the                 work with network accessed storage , in a manner that
channel name or unique number associated with the channel            provides such functionality as a group . Practitioners of
is matched for verification , the server can transmit data            ordinary skill will recognize that functions that are accom
representing a confirmation display down to the user' s              plished on one server may be partitioned and accomplished
device using the persistent connection . This data is received 5 on multiple servers that are operatively connected by a
by the user computing device and then automatically ren -             computer network by means of appropriate inter process
dered by the process at the other end of the channel                  communication . In addition , the access of the website can be
connection . In addition , the server can use the transaction        by means of an Internet browser accessing a secure or public
information to determine one or more advertisements or               page or by means of a client program running on a local
discount offers to transmit to the user ' s computing device . 10 computer that is connected over a computer network to the
The selection method can consist of one ormore heuristics .           server. A data message and data upload or download can be
In one example , the validation of the ticket for a baseball          delivered over the Internet using typical protocols, including
game can trigger the display of advertising for food or               TCP/IP , HTTP, SMTP, RPC , FTP or other kinds of data
drinks .Likewise , a transaction for purchasing a cup of coffee       communication protocols that permit processes running on
can trigger an advertisement for purchasing a newspaper .          15 two remote computers to exchange information by means of
Operating Environment:                                               digital network communication . As a result a data message
   The system operates on one or more computers , typically          can be a data packet transmitted from or received by a
one or more file servers connected to the Internet. The              computer containing a destination network address , a des
system is typically comprised of a central server that is            tination process or application identifier, and data values that
connected by a data network to a user' s computer. The 20            can be parsed at the destination computer located at the
central server may be comprised of one or more computers             destination network address by the destination application in
connected to one or more mass storage devices . A website is         order that the relevant data values are extracted and used by
a central server that is connected to the Internet. The typical      the destination application .
website has one or more files, referred to as web -pages, that    It should be noted that the flow diagrams are used herein
are transmitted to a user 's computer so that the user 's 25 to demonstrate various aspects of the invention , and should
computer displays an interface in dependence on the con - not be construed to limit the present invention to any
tents of the web -page file . The web -page file can contain   particular logic flow or logic implementation . The described
HTML , or other data that is rendered by a program operating         logic may be partitioned into different logic blocks ( e. g.,
on the user ' s computer. That program , referred to as a            programs, modules, functions , or subroutines ) without
browser, permits the user to actuate virtual buttons or 30 changing the overall results or otherwise departing from the
controls that are displayed by the browser and to input    true scope of the invention . Oftentimes , logic elements may
alphanumeric data . The browser operating on the user 's             be added ,modified , omitted , performed in a different order,
computer then transmits values associated with the buttons            or implemented using different logic constructs ( e . g ., logic
or other controls and any input alphanumeric strings to the           gates, looping primitives , conditional logic , and other logic
website . The website then processes these inputs , in some 35 constructs ) without changing the overall results or otherwise
cases transmitting back to the user ' s computer additional           departing from the true scope of the invention .
data that is displayed by the browser. The precise architec              The method described herein can be executed on a
ture of the central server does not limit the claimed inven -      computer system , generally comprised of a central process
tion . In addition , the data network may operate with several     ing unit (CPU ) that is operatively connected to a memory
levels , such that the user ' s computer is connected through a 40 device , data input and output circuitry ( 10 ) and computer
fire wall to one server, which routes communications to               data network communication circuitry . Computer code
another server that executes the disclosed methods. The              executed by the CPU can take data received by the data
precise details of the data network architecture does not limit      communication circuitry and store it in the memory device .
the claimed invention . Further, the user 's computer may be         In addition , the CPU can take data from the I/ O circuitry and
a laptop or desktop type of personal computer. It can also be 45 store it in the memory device . Further , the CPU can take data
a cell phone , smart phone or other handheld device . The             from a memory device and output it through the IO circuitry
precise form factor of the user 's computer does not limit the       or the data communication circuitry. The data stored in
claimed invention . In one embodiment, the user ' s computer         memory may be further recalled from the memory device ,
is omitted , and instead a separate computing functionality           further processed or modified by the CPU in the manner
provided that works with the central server. This may be 50 described herein and restored in the samememory device or
housed in the central server or operatively connected to it . In      a different memory device operatively connected to the CPU
this case , an operator can take a telephone call from a             including by means of the data network circuitry . The
customer and input into the computing system the custom -            memory device can be any kind of data storage circuit or
er ' s data in accordance with the disclosed method . Further,       magnetic storage or optical device , including a hard disk ,
the customer may receive from and transmit data to the 55 optical disk or solid state memory.
central server by means of the Internet, whereby the cus -              Examples of well known computing systems, environ
tomer accesses an account using an Internet web -browser             ments , and/or configurations that may be suitable for use
and browser displays an interactive webpage operatively              with the invention include, but are not limited to , personal
connected to the central server. The central server transmits        computers, server computers, hand -held , laptop or mobile
and receives data in response to data and commands trans- 60 computer or communications devices such as cell phones
mitted from the browser in response to the customer ' s      and PDA ' s , multiprocessor systems, microprocessor-based
actuation of the browser user interface .                    systems, set top boxes , programmable consumer electronics,
   A server may be a computer comprised of a central                 network PCs, minicomputers, mainframe computers , dis
processing unit with a mass storage device and a network             tributed computing environments that include any of the
connection . In addition a server can includemultiple of such 65 above systems or devices, and the like .
computers connected together with a data network or other               Computer program logic implementing all or part of the
data transfer connection , or, multiple computers on a net-           functionality previously described herein may be embodied
   Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 28 of 29


                                                        US 10 ,346 , 764 B2
                           13                                                                       14
in various forms, including, but in no way limited to , a              order to extract database query information . The server can
source code form , a computer executable form , and various            then execute the remaining steps of the invention by means
intermediate forms ( e . g ., forms generated by an assembler ,        of accessing the mass storage devices to derive the desired
compiler, linker, or locator.) Source code may include a result of the query . Alternatively , the server can transmit the
series of computer program instructions implemented in any 5 query information to another computer that is connected to
of various programming languages ( e. g., an object code , an themass storage devices, and that computer can execute the
assembly language, or a high - level language such as FOR     invention to derive the desired result . The result can then be
TRAN , C , C + + , JAVA , or HTML) for use with various transmitted back to the user 's computer bymeans of another
operating systems or operating environments. The source stream of one or more data packets appropriately addressed
code may define and use various data structures and com - 10 to the user ' s computer .
munication messages . The source code may be in a com -           The described embodiments of the invention are intended
puter executable form ( e . g ., via an interpreter ), or the source
                                                               to be exemplary and numerous variations and modifications
code may be converted ( e. g ., via a translator, assembler, orwill be apparent to those skilled in the art. All such variations
compiler ) into a computer executable form .                   and modifications are intended to be within the scope of the
   The invention may be described in the general context of 15 present invention as defined in the appended claims.
computer - executable instructions , such as program modules.  Although the present invention has been described and
being executed by a computer. Generally , program modules              illustrated in detail, it is to be clearly understood that the
include routines, programs, objects, components, data struc            same is by way of illustration and example only, and is not
tures , etc ., that perform particular tasks or implement par -        to be taken by way of limitation . It is appreciated that
ticular abstract data types . The computer program and data 20 various features of the invention which are , for clarity ,
may be fixed in any form ( e.g ., source code form , computer          described in the context of separate embodiments may also
executable form , or an intermediate form ) either perma-              be provided in combination in a single embodiment . Con
nently or transitorily in a tangible storage medium , such as          versely, various features of the invention which are , for
a semiconductor memory device ( e . g ., a RAM , ROM ,                 brevity , described in the context of a single embodimentmay
PROM , EEPROM , or Flash -Programmable RAM ), a mag - 25               also be provided separately or in any suitable combination .
netic memory device (e .g ., a diskette or fixed hard disk ), an       It is appreciated that the particular embodiment described in
optical memory device ( e . g ., a CD -ROM or DVD ), a PC              the specification is intended only to provide an extremely
card ( e . g ., PCMCIA card ), or other memory device . The            detailed disclosure of the present invention and is not
computer program and data may be fixed in any form in a      intended to be limiting .
signal that is transmittable to a computer using any of 30 Modifications of the above disclosed apparatus and meth
various communication technologies, including, but in no ods which fall within the scope of the invention will be
way limited to , analog technologies, digital technologies, readily apparent to those of ordinary skill in the art. Accord
optical technologies , wireless technologies, networking               ingly, while the present invention has been disclosed in
technologies, and internetworking technologies. The com                connection with exemplary embodiments thereof, it should
puter program and data may be distributed in any form as a 35 be understood that other embodiments may fall within the
removable storage medium with accompanying printed or                  spirit and scope of the invention , as defined by the following
electronic documentation ( e . g ., shrink wrapped software or         claims.
a magnetic tape), preloaded with a computer system ( e. g ., on          What is claimed :
system ROM or fixed disk ), or distributed from a server or            1 . A method performed by a computer system for dis
electronic bulletin board over the communication system 40 playing visual validation of the possession of a previously
(e .g., the Internet or World Wide Web .) It is appreciated that       purchased electronic ticket for utilization of a service moni
any of the software components of the present invention                tored by a ticket taker comprising :
may, if desired , be implemented in ROM (read -only                      transmitting a token associated with a previously pur
memory ) form . The software components may , generally, be                chased electronic ticket to a remote display device ,
implemented in hardware , if desired , using conventional 45               wherein the token is a unique identifier and a copy of
techniques.                                                                 the unique identifier is stored on a central computer
   The invention may also be practiced in distributed com                   system ;
puting environments where tasks are performed by remote                  validating the token by matching the token transmitted to
processing devices that are linked through a communica                      the remote display device to the copy of the unique
tions network . In a distributed computing environment, 50                  identifier stored on the central computing system to
program modules may be located in both local and remote                     provide a ticket payload to the remote display device ;
computer storage media including memory storage devices .                transmitting to the remote display device a validation
Practitioners of ordinary skill will recognize that the inven               display object associated with the ticket payload , the
tion may be executed on one or more computer processors                     validation display object being configured to be readily
that are linked using a data network , including, for example, 55          recognizable visually by the ticket taker, in order to
the Internet. In another embodiment, different steps of the                enable the remote display device to display the valida
process can be executed by one or more computers and                       tion display object so that upon visual recognition by
storage devices geographically separated by connected by a                  the ticket taker, the user of the remote display device is
data network in a manner so that they operate together to                  permitted to utilize the service monitored by the ticket
execute the process steps. In one embodiment, a user ' s 60                 taker ; and
computer can run an application that causes the user's                   wherein the ticket payload contains code that destroys the
computer to transmit a stream of one or more data packets                  validating visual object in a predetermined period of
across a data network to a second computer, referred to here                time after initial display or upon some pre -determined
as a server. The server, in turn , may be connected to one or              input event.
more mass data storage devices where the database is stored . 65 2 . The method of claim 1, further comprising: receiving
The server can execute a program that receives the trans -      from the remote display device a request to verify the
mitted packet and interpret the transmitted data packets in            purchase of the previously purchased electronic ticket ;
  Case 1:17-cv-01803-PGG-KNF Document 105-1 Filed 05/29/20 Page 29 of 29


                                                  US 10 ,346 ,764 B2
                              15                                                                 16
  determining the validity of the received request ; and           wherein the ticket payload contains code that destroys the
  transmitting a response to the remote display device                 validating visual object in a predetermined period of
     confirming the verification of the electronic ticket in           time after initial display or upon some pre -determined
     order to cause the display of the validation display 5 11 .input        event .
                                                                         The system of claim 10 , wherein the transmitted
     object on the remote display device .                       validating display object is further configured to be secure
  3. The method of claim 2, further comprising :                 from being displayable in the absence of the condition of
  transmitting the validation display object to the remote verification       of the purchased electronic ticket.
     display device prior to the step of receiving the request      12 . The system of claim 11 , wherein the transmitted
      for verification .                                         validating display object is further configured to be secure
  4 . The method of claim 3 , further comprising :               from being displayable by means of being encrypted .
  securing the validation display object prior to transmis -        13 . The system of claim 11 , wherein the remote display
     sion of the validation display object so that it is secured device is further configured to receive and store the valida
     against being displayable on the remote display device   tion display objectprior to verification of the purchase of the
     in the absence of the condition that the previously 1515 electronic ticket.
                                                                 14 . The system of claim 13 , wherein the remote display
     purchased electronic ticket has been verified .                 device is further configured to display the validating display
  5 . The method of claim 4 , wherein the securing step is           object in the absence of a connection with the central
comprised of:                                                        system .
   encrypting the validation display object.                            15 . The system of claim 10 , wherein the remote display
  6 . The method of claim 1, further comprising : transmit - 20 device is further configured to display the validating display
ting validation display object to the remote device prior to         object in the absence of a connection with the central
the device verifying the electronic ticket.                          system .
  7 . The method of claim 6 , further comprising :                      16 . The system of claim 15 , wherein the transmitted
  securing the validation display object prior to its trans - validating display object is further comprised of data param
                                                          able 2525 eters that are configured to be used by the remote display
     mission so that it is secured against being displayable
      on the remote display device in the absence of the device             to perform the purchase validation .
                                                                       17. The system of claim 10, wherein the validating display
     condition that the remote display device has verified the object is further configured to change based on a user of the
     previously purchased electronic ticket .                       remote display device actuating the user interface of the
  8 . The method of claim 7 , where the securing step is             device in a predetermined manner.
comprised of:                                                   30
                                                                        18 . The system of claim 17 , wherein the predetermined
   encrypting the validation display object.                         manner of actuation is the user touching a predefined area of
   9 . The method of claim 1 , further comprising :                  a display screen on the remote device .
   transmitting security data to the remote display device in           19 . The system of claim 18 , wherein the predefined area
       order to cause the remote device to authenticate the     ze of the display screen appears as a button .
      validation display object .                                    20 . The system of claim 17 , wherein the predetermined
   10 . A system for validating previously purchased elec -          manner of actuation is the input of a code into the remote
tronic tickets for utilization of a service monitored by a           device by the user.
ticket taker, comprising:                                              21. The system of claim 17 , wherein the predetermined
   a central computer system and                                40   manner of actuation is the input of a sound into the remote
   at least one remote display device operatively connected          device .
     to the central computer system over a data communi                 22. The system of claim 17 , wherein the predetermined
     cation network ,                                                manner of actuation is the detection of a predetermined
  wherein the central computer system transmits a token               location by means of a GPS detector incorporated within or
     associated with the previously purchased electronic 45e         attached to the remote device .
                                                                 23 . The system of claim 17 , wherein the predetermined
     ticket to the at least one remote display device wherein manner
     the token is a unique identifier and a copy of the unique image. of actuation is input of a predetermined visual
     identifier is stored on a central computer system and       24 . The system of claim 10 , wherein the validating display
     upon a request received in the at least one remote s object is further configured to display in different versions of
     display device validates the token associated with the 30 appearance where the selection of version is dependent on a
     previously purchased electronic ticket by matching the pre - determined schedule .
     token transmitted to the remote display device to the              25 . The system of claim 10, further configured to transmit
     copy of the unique identifier stored on the central the validating display object to the remote device in depen
     computing system to provide a ticket payload to the at se dence on completion of a purchase of the electronic ticket.
     least one remote display device ;                           26 . The system of claim 10 , wherein the validation display
  wherein the central computer system is configured to               object is configured to be unique to the specific remote
    transmit to the display device over the data communi - device it is intended to be displayed on .
    cation network a validating display object associated       27 . The system of claim 10 , wherein the data communi
    with the ticket payload, the visual validation display cocation network is configured to have a persistent channel
    object being configured to be readily recognizable between the central system and the remote device through
    visually by the ticket taker;                             which the central system can push content.
  the remote display device being configured so that the        28 . The system of claim 27 , wherein the content is an
                                                                     advertisement that is selected from a plurality of advertise
    device enables display of the validating display object ments in dependence on the type of purchased electronic
    so that upon visual recognition by the ticket taker, the 65
    user is permitted to utilize the servicemonitored by the ticket.
     ticket taker, and
